Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

Claim(s) 1-5, and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. 20200287540
As to claims 1-3 and 7, Smith teaches A qubit comprising: a capacitor; a first Josephson junction in parallel with the capacitor (EJ with EC figure 5B) ; and a plurality having a number N of second Josephson junctions in a series (figure  5 Ej’), the series of second Josephson junctions being in parallel with the capacitor and the first Josephson junction (figure 5); 
Smith paragraphs In some embodiments, the ratio of the Josephson energy E.sub.J′ to the Josephson energy E.sub.J is greater than or equal to 2, 3, 5, 8, 10, 15, or 20. In some embodiments, the ratio of the Josephson energy E.sub.J′ to the Josephson energy E.sub.J is less than or equal to 25, 20, 15, 10, 8, 5, or 3. Any suitable combinations of the above-referenced ranges are also possible (e.g., a ratio E.sub.J′/E.sub.J of greater than or equal to 3 and less than or equal to 10).
In some embodiments, the number M of Josephson junctions in series array 570 is greater than or equal to 2, 3, 4, 5, 8, 10, or 15. In some embodiments, the number M of Josephson junctions in series array 570 is less than or equal to 25, 20, 15, 10, 8, 5, or 3. Any suitable combinations of the above-referenced ranges are also possible (e.g., a number M of Josephson junctions in the series array of greater than or equal to 2 and less than or equal to 5).
Smith does not explicitly teach wherein the first Josephson junction has a junction energy that is a weight factor E multiplied by a junction energy of one of the second Josephson junctions, and wherein E multiplied by N is less than 1.
Thus with a limited number of possible combination an applicant having no showing of unexpected results for the qubit alone provides unexpected results.
It would have been obvious to one of ordinary skill in the art at the time of filing to pro form the ratio to be 25 or 20 and the total number of junction  to 15 or 10 for 25, and 15, 10 , or 8 for 20. 
One would have been so motivated to optimize the inductance for the inductive shunt for the transmon qubit.
Thus the epsilon would be 1/25 or 1/20 and N epsilon would 15/25 and 10/25 and  15/20 10/20 and 8/20
b.	As to claim 4, Smith teaches the second are equal figure 5B.
c.	AS to claim 5 Smith does not explicitly teach the capacitences being the same.
However it was known to get the same energy making the devices the same structure.
	Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the EJ’ Josephson junction as the same structure to simplify the structure of the device providing a cost benefit.
Allowable Subject Matter
Claim 6,8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 6 prior art fails to teach and suggest wherein the first Josephson junction has a junction capacitance that is E multiplied by the junction capacitance of [[each]] one of the second Josephson junctions.
As to claim 8 prior art fails to teach and suggest further comprising a  capacitively-coupled [[to a]] second qubit having a negative anharmonicity.
As to claim 13 prior art fails to teach and suggest a plurality of other, capacitively-coupled qubits to thereby provide a surface code free of unwanted ZZ interactions.
Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. Smith uses the word preferable to represent the configuration cited by applicant. The definition of preferable is more desirable or suitable. Smith in no way limits the disclosure to the preferable embodiment but gives them as the more desirable outcomes compared to  others. Thus the rejection is still proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896